DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-42 of US Application No. 16/564,354 are currently pending and have been examined.  
Claims 1-42 are allowed. 

Response to Arguments
The previous non-statutory double patenting rejections of claims 1-42 are withdrawn. Applicant filed a terminal disclaimer that rendered the previous rejections moot. 

Allowable Subject Matter
Claims 1-42 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Iwazaki et al. (US 2008/0189013 A1, “Iwazaki”) and Chundrlik, Jr. et al. (US 8,694,224 B2, “Chundrlik”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Iwazaki, teaches estimating a future yaw rate to a current yaw rate and a steering angular velocity.  As compared with directly detecting the yaw rate from a vehicle body, calculating the from a steering operation can attain a yaw rate having a phase advanced by a time lag, whereby the future yaw rate can be estimated accurately. 

Chundrlik teaches control system or method for a vehicle references a camera and sensors to determine when an offset of a yaw rate sensor may be updated.  The sensors may include a longitudinal accelerometer, a transmission sensor, a vehicle speed sensor, and a steering angle sensor.  The offset of the yaw rate sensor may be updated when the vehicle is determined to be stationary by referencing at least a derivative of an acceleration from the longitudinal accelerometer.  The offset of the yaw rate sensor may be updated when the vehicle is determined to be moving straight by referencing at least image data captured by the camera. Lane delimiters may be detected in the captured image data and evaluated to determine a level of confidence in the straight movement.  When the offset of the yaw rate sensor is to be updated, a ratio of new offset to old offset may be used. 

With respect to independent claim 1, Iwazaki taken either individually or in combination with other prior art of record fails to teach or suggest at least: a control disposed at the equipped vehicle, said control comprising a processor that estimates an actual yaw rate of the equipped vehicle based on (a) a first yaw rate calculated at said control by processing yaw rate data generated by said yaw rate sensor and (b) at least one selected from the group consisting of (i) a second yaw rate calculated at said control by processing wheel sensor data generated by said wheel sensors, (ii) a third yaw rate calculated at said control by processing acceleration data generated by said accelerometer and (iii) a fourth yaw rate calculated at said control by processing steering data generated by said steering sensor.

 With respect to independent claim 19, Iwazaki taken either individually or in combination with other prior art of record fails to teach or suggest at least: wherein said control comprises a processor that estimates an actual yaw rate of the equipped vehicle based on (i) a first yaw rate calculated at said control by processing yaw rate data generated by said yaw rate sensor and (ii) a second yaw rate calculated at said control by processing steering data generated by said steering sensor.

 With respect to independent claim 30, Iwazaki taken either individually or in combination with other prior art of record fails to teach or suggest at least: wherein said control comprises a processor that estimates an actual yaw rate of the equipped vehicle based on (i) a first yaw rate calculated at said control by processing yaw rate data generated by said yaw rate sensor and (ii) a second yaw rate calculated at said control by processing acceleration data generated by said accelerometer.

Claims 2-18, 20-29 and 31-42 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668